PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Peasley et al. 
Application No. 17/397,477
Filed: August 9, 2021
For: SYSTEMS AND METHODS FOR A TRUST-BASED REFERRAL SYSTEM UTILIZING A MOBILE DEVICE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed July 18, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of Merle Richman appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Missing Parts of Nonprovisional Application (Notice), mailed August 24, 2021. The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on October 26, 2021. A Notice of Abandonment was mailed on April 26, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of a surcharge fee of $80; (2) the petition fee of $1,050; and (3) a proper statement of unintentional delay.1 

The Office also acknowledges receipt of the Inventor’s Oath or Declaration for joint inventor, Shawnee Marie Hayes, filed on July 18, 2022.

This application is being referred to the Office of Patent Application Processing for appropriate action in the normal course of business on the reply received July 18, 2022.

Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at 
(571) 272-7151. All other inquiries concerning either the pre-examination processing or status of the application should be directed to the Office of Patent Application Processing.

	

/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions


    
        
            
    

    
        1 It is noted that the practitioner’s typed name under the S-signature (“Merle Richman”) does not exactly match the name associated with registration number 38,282 (Merle W. Richman, III) due to the exclusion of the suffix, “III.”  Given that the suffix, “III” has not been noted in signatures throughout prosecution of the instant application, the Office believes that the individual is the same. If the interpretation of the signature as presented in the file history is incorrect, then petitioner should notify the Office immediately.